SPRING, J.
T concur in the opinion of Mr. Justice McLENNAN, except that, in my judgment, it does not give adequate effect to the invitation of the brakeman to the plaintiff to cross between the cars of the freight train. The plaintiff testified:
“After this gentleman told me to go across,—a brakeman that had a lamp in his hand,—after he told me to cross across, there was one or two out of the crowd that did take and went across, and I jumped on, and was just getting off on the other side, when the train gave a jerk, and jerked me off, and my leg got under the wheel before I could get myself up, and crushed my leg off.”
*526He further said that a moment or two elapsed after he saw the-brakeman before the train approached, and that two or three of those standing by his side preceded him between the cars. During, this brief time the brakeman, according to the plaintiff, remained at the crossing, and did not withdraw his invitation, or suggest that the train was about to start. The witness Green testified that he-saw a man crawl through between the cars “about a minute after” the brakeman came down. The plaintiff further testified he relied upon this statement of the trainman that he could go across if in a hurry. The trial judge, in submitting the case to the jury, appreciated the importance of this invitation of the brakeman, for he said: “And it is only upon the supposition that the plaintiff’s story is true, that he was invited over this train by a brakeman under the circumstances which he has related, that he can by any possibility recover in this case.” This case is almost identical with Phillips v. Railroad Co., 80 Hun, 404, 30 N. Y. Supp. 333, where a like direction was given' to the plaintiff by a brakeman, and which, under the circumstances, was held sufficient for him to pass between the cars of the freight train standing on the street crossing. To like effect is Distler v. Railroad Co., 151 N. Y. 424-429, 45 N. E. 937, 35 L. R. A. 762. The case of Solomon v. Railroad Co., 103 N. Y. 437, 9 N. E. 430, is clearly distinguishable from the present case. The plaintiff in that case attempted to enter a moving train on an elevated railroad when it was perfectly plain that he was in imminent danger, and that is the pith of the decision. The court in its opinion is very careful to limit its effect, and states that if some direction had been given to the passenger, or something had been said or done interfering “to some extent with his free agency, and was calculated to divert his attention from the danger, and create a confidence that the attempt could be made in safety,” the rule would not be applicable. In the present case, the plaintiff, with five or six others, was wedged in between the-tracks, and the oncoming engine made the situation a perilous one. The brakeman, in effect, told these people that the freight train, which for some time had barred their progress, would remain still longer, and that it was safe for them to climb over the bumpers between its cars. In his view, and in response to his invitation, they attempted to comply with it, and, while the plaintiff was crawling over, the train, without warning, “gave a jerk,” throwing him oh the ground, and crushing his leg under its wheels. There was not only nothing to indicate that the freight train, which had remained in the same situation for 10 or 12 minutes, was about to start, but, on the contrary, there was the assurance of the brakeman that there was no peril in attempting to go between its cars. To my mind, the invitation of the brakeman, under the circumstances of this case, is the potent fact in establishing the plaintiff’s freedom from contributory-negligence.
The judgment and order should be affirmed, with costs.